PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/829,423
Filing Date: 1 Dec 2017
Appellant(s): Venkatasubramanian et al.



__________________
Josef L. Hoffman
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed October 12, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6,8-11,14-18,34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Brooks U.S. 2016/0185326 in view of Nickles 6,144,901 and Birch et al. U.S. 2018/0222504.
Regarding claims 1,14,16,34 Brooks shows a multivehicle system that can use asynchronous (i.e.
different) braking along the length of the consist to control the coupler forces between the vehicles as the train traverses areas of the track with different geometries (i.e. grade or pitch and curvature). This device looks to maximize fuel efficiency, reduce in train (or coupler) forces, and minimize times to destination while at the same time mitigating derailment risk. The system does this by including an
open ended list of track and locomotive/rail car vehicle data that are weighted in proportions specific to

A method comprising:
determining an upcoming location for a multi-vehicle system to slow or stop (see the abstract
and paras 0005, 0007, 0009, 0012, 0044—see route 102, fig 6), and a pitch or a roll of at least
one of the first vehicle or a second vehicle of the multivehicle system (see ‘grades’ in paras
0005, 0012,0286-0289 and fig 14), the multi-vehicle system formed from plural vehicles that include at
least the first vehicle and the second vehicle; determining a braking command for each of the vehicles in a subset of the vehicles 104,106 (see paras 0072-0105,0278) in the multi-vehicle system based on a topology of one or more routes between a current location of the multi-vehicle system and the upcoming location and the pitch or the roll of the at least one of the first vehicle or the second vehicle (inherent—as per the figures and paragraphs listed above), the braking commands determined such that each of the vehicles in the subset receives a different level or percentage of braking for the braking
command (see implicit incorporation of this limitation via the discussion in para 0006) ; and
for each of the vehicles in the subset, directing the brakes of the vehicle to engage to the level
or percentage dictated by the braking command determined for the vehicle.
Lacking in Brooks is a specific determination of whether one or more of the wheels has
flat spots. Notwithstanding the discussion in paragraph 0006 also lacking in Brooks is the specific
language of the limitation that each of the vehicles in the subset receives a different level or percentage
of braking for the braking command.
The reference to Birch shows a system for detecting 'anomolies' either on the railcars or the
track. In paragraphs 0048 and 0059 Birch uses a camera to detect flat spots on the wheels of the rail
cars.


similar in purpose to that of Brooks.
Specifically Nickles et al discloses a method of optimizing train operating parameters for the
reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that the brakes on the
train cars can be ‘individually controlled'. However see col 2 lines 19-47 in their entirety. Some of these
parameters are discussed at the bottom of col 8 lines 50-65. In column 10 Nickles is more specific about
the type of situational braking. See specifically col 10 lines 8-10 and lines 50-58. Also see the limitations
in claims 5,15 and 16.
One having ordinary skill in the art at the time of the invention would have found it obvious to have modified Brooks, with the teachings of Birch to be able to detect flat spots on one or more wheels of the railcars/rails, to be able to compensate the level of braking and indicate that repair is needed.
Further to have modified Brooks with the teachings of Nickles, so that each of the vehicles in a
subset receives a different level or percentage of braking for the braking command, to offer an
improved train system that can monitor the overall performance of the system thereby maximizing fuel
efficiency, in- -train (i.e. coupler forces), and minimizing time to destination would have been obvious to
one of ordinary skill in the art at the time the invention was effectively filed given the strong similarity in
purpose of the two systems (Brooks and Nickles).
Regarding claim 2 see the discussion in paragraphs 0016, 0055 and 0086 of Brooks where these
limitations are met.
Regarding claim 3 note that Brooks indicates the health of the vehicle in para 0090 and Nickles
discusses car weight (i.e. load of the vehicle) in col 8 lines 50+. Note also the discussion of vehicle weight in Brooks in para 0086.
Regarding claim 6 see the discussion in Birch para 0035. It would have been obvious to detect

Regarding claim 8 see Brooks para 0057 where coupler forces are taken into account.
Regarding claim 9, as discussed above, see the discussion in paragraphs 0012 and 0016 of
Brooks.
Regarding claim 10 since nearly all of the references applied above take into consideration the
weight(s) of the railcars it would have been obvious to have provided a ‘load cell(s)’ on the railcars of Brooks since Brooks states that the vehicle braking dynamics can be adjusted when cars are
added/removed.  Further Birch indicates strain gauges (i.e. load cells) can be used in at least para 0018.
Regarding claims 11,15 as broadly claimed, the “other information” could simply be a different
weighting, or choice, of the handling parameters between the first and second subsets in equations 7 and 8 in Brooks, for example—see the condition of the cars in figure 14. Note that the cars on one side of the hill will experience different loading conditions than the cars (in a second subset) on the other side of the hill. The same could be expected when portions of the train travels along a curve, or
different track conditions (i.e. wet vs dry). Since each individual car along the consist of the train may
be loaded differently (may be carrying different cargo) or just structurally different than the other cars,
and may be traveling along a track having varying conditions (i.e. pitch, curve, roll angle, different
friction coefficients—wet vs dry) it would have been obvious to control the brakes on each individual car
(regardless of the ‘subset’) individually simply for safety reasons to avoid derailment.
Regarding claim 17, as broadly claimed, since presumably each of the brakes on the individual
cars in Brooks is controlled via electromagnetic valves that have ‘processors’ i.e. solenoids that receive
an input signal and provide an output—these limitations are considered to be met since Brooks adjusts
the braking asynchronously dependent upon the specific localized grade of the track and weight of the
vehicle(s) and both Brooks and Nickles teach individual braking of the cars.  See Nickles col 10 lines 8-18.

Regarding claim 18 see the discussion in col 10 of Nickles around lines 50-56.
Regarding claim 35 since Brooks discusses ‘dynamically changing distributions of vehicles among
different groups, at the bottom of para 0012 through para 0013, one having ordinary skill in the art would have found it obvious to have performed the step in claim 35 in Brooks to accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claims 36,37, as explained above these limitations are met.
Claims 4,5,7,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks/Nickles
/Birch as applied to claims 3, above, and further in view of Naylor U.S. 2016/0016596.
Regarding claims 4,5,7,25 Brooks lacks specifically discussing the ability to detect the level of
brake pad wear, or life, remaining on the shoes.
Naylor discloses a system similar to that of the references applied above and is relied upon for
the discussion in paragraph 0042 where sensors 34 are utilized to be able to detect the amount of brake pad wear of the shoes.
It would have been obvious to have modified Brooks with a sensor arrangement to monitor the
health/life/wear of the brake pads simply for safety reasons.
Regarding claim 5 note the discussion of the camera (among other sensors) that could be
utilized on the railcars in Birch paragraph 0018. To have incorporated a camera into Brooks simply as an
obvious alternative device for detecting the level of brake pad wear (as opposed to direct sensor
measurements) would have been obvious for the reason above.
Regarding claim 7 see the discussion in para 0045 of Naylor. Alternatively, the operator of the
train in Brooks could simply tune into the news/weather channel.
Claims 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 5,984,426 in view of Nickles.

service and emergency braking to loaded or unloaded brake cars, but keep the wheels from locking. The
limiting factors affecting the amount of braking force that can be applied are discussed in col 4 and in col
6 (see lines 30-35) it is disclosed that each car has a brake control microprocessor ..."to also detect
the actual weight or degree of loading of each car". Therefore, as broadly claimed, the brake system of
Hart is capable of providing a specific level or percentage of braking to specified rail cars (such as those
in one subset) that are loaded differently (i.e. type of cargo, as broadly claimed) than the others to
prevent the wheels from locking/sliding.
Nickles et al., as previously explained, discloses a method of optimizing train operating
parameters for the reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that
the brakes on the train cars can be ‘individually controlled’. However see col 2 lines 19-47 in their
entirety. Some of these parameters are discussed at the bottom of col 8 lines 50-65. In column 10
Nickles is more specific about the type of situational braking. See specifically col 10 lines 8-10 and lines 50-58. Also see the limitations in claims 5,15 and 16.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to have modified Hart, with the teachings of Nickles, so that the braking in each of the
individual cars in Hart (in first and second subsets) can be separately controlled based upon the specific
loading conditions on the individual cars and track conditions to prevent the wheels from sliding and/or
locking dependent upon the individual loading conditions of the cars and/or when the consist travels
over uneven terrain on the track.
Regarding claim 18 see col 10 of Nickles around lines 50-55. Notwithstanding the discussion in
Nickles, this limitation is also capable of being met by Hart since it is well known that microprocessors
typically including a certain amount of RAM and each of the RAM registers has associated with it a
‘unique data address’.



Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 21-24,31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brooks.
Regarding claim 21 as broadly claimed Brooks (and as explained above) shows :
A method comprising:
identifying two or more groups of vehicles in a multi-vehicle system; and
commanding the vehicles in each of the two or more groups to brake using a custom braking
profile unique to the corresponding group to achieve a desired overall braking response from
the multi-vehicle system. This is done by Brooks dependent upon the specific track conditions/profile. See for instance figure 14 and the discussions in paras 0084-0092 where specific vehicle data (i.e. weight, length etc) is taken into account in determining the specific limits of the handling parameters for the asynchronous operational brake settings.
Regarding claims 22-24, as broadly claimed, and as previously explained these limitations are
met.
Regarding claim 31 see para 0084.
Claims 25,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of
Naylor U.S. 2016/0016596 or Connell 7,765,859.
Regarding claim 25 Brooks lacks specifically mentioning basing the level of braking of any of the
locomotives/railcars based upon a state of the ‘health’ of the braking system.


railcars and at least one locomotive. As discussed in paragraph 0042 Naylor states that the node
computers on the railcars communicate with a sensor arrangement 34 that can sense conditions and/or
parameters characteristic of the specific railcar/locomotive such as the interaction of various
components or systems on the railcars. Mentioned among these data points is whether the brakes are
dragging and brake shoe wear.
Connell is relied upon as previously explained, namely for teaching a system for determining
brake shoe effectiveness. See the discussions in columns 3 and 4 in their entirety.
One having ordinary skill in the art at the time of the invention would have found it obvious to
have supplied a sensor network on the device of Brooks to monitory the ‘health’ or the state of the life of the brake shoes, as taught by either Connells or Naylor, to be able to compensate or adjust the level of braking accordingly and not cause either too small or too large brake applications specific to the railcars, which could cause inadvertent skidding of the wheels.
Regarding claim 29 see para 0028 of Naylor. See col 4 of Connells.
Claims 26,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks.
Regarding claim 26 since Brooks discusses ‘dynamically changing distributions of vehicles among
different groups, at the bottom of para 0012 over to the top of para 0013, one having ordinary
skill in the art would have found it obvious to have performed the step in claim 26 in Brooks to
accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claim 30 note the discussion in at least paragraphs 0086+ in which the designated
limits for which the ‘handling parameters’ are changed may be based upon vehicle data such as
vehicle size.. Therefore one having ordinary skill in the art at the time of the invention would
have found it obvious to have incorporated any physical changes to the vehicles—whether in
the loading conditions of the vehicle subsets, or changing out the vehicles themselves, into the

over the course of the route and/or to prevent the wheels from skidding.
(2) Response to Argument
Appellant's arguments filed August 25, 2021 have been fully considered but they are not
persuasive.
Independent claims 1,14,17,34
Appellant’s primary argument with respect to independent claims 1,14,17,34 is that Brooks does not teach determining the pitch or roll of a vehicle.  See Brief Pages 18,24,29,.
	However, Brooks teaches throughout the document that the grade or pitch of the track may be taken into account in determining the ‘level or percentage’ (i.e. amounts of asynchronous braking—paras 0006-0007, claim 1) of braking force to be applied to the brakes of the set or individual cars.  For example Brooks states in para 0278:
	The asynchronous brake settings may be determined from a total required braking effort of the vehicle system. For example, the total brake force required to slow the vehicle system by a designated speed difference or to stop the vehicle system may be based on the size of the vehicle system, the weight of the vehicle system, the type of brakes of the vehicle system, the grade of the route, and the like.
	See also paragraphs 0286-0289 in their entirety.
Since the terms ‘pitch’ and ‘grade’ are synonymous simply determining the ‘pitch’ of the vehicle, as opposed to determining the ‘grade’ of the track, is simply an equivalent parameter in determining the calculation of the appropriate braking force as the cars (or specific set thereof) are traveling up an incline or down a slope.  See figures 3 and 16.  In fact appellants admit on page 22 of the Brief “Brooks addresses solving a problem of applying brakes of a multi-vehicle system that may have different sections of the vehicle system on different grades or curvatures. [Para.0006).  This is no different than appellant’s solution of determining the pitch or roll of at least one vehicle.  Note appellant’s claim no 
Specifically with respect to claim 17 appellant’s state on page 29:
Brooks does not teach processors configured to engage one or more brakes of the
corresponding vehicle to a level or percentage commanded by a unique braking command
received by the processor, the unique braking command based on one or more of a pitch of
one or more vehicles, a roll of the one or more vehicles, a type of cargo carried by the one
or more vehicles, or a flat spot in a wheel of the one or more vehicles. As described above,
Brooks provides systems and methods for determining asynchronous brake settings for two
or more of the vehicles based on coupler forces between vehicles. Para. [0057-0062].
Brooks does not contemplate utilizing other manners to determine the asynchronous brake
settings, as described above.
The examiner disagrees.  As appellant’s state on pages 1-3 of their specification the Association of American Railroads S-4200 mandate that the all of the ECP brakes on a train are controlled to the same percentage of braking during a brake operation.  At para 0010 of their specification it is seen that each rail car has a processor coupled to the trainline so that the standard above may be appropriately implemented.
Nevertheless Nickles in column 10 lines 13-15 indicates that this is the case (and presumably is also inherent in Brooks).
As discussed in paragraph 0048 of Birch a camera may be used to detect out of round or flat spots on the railroad wheel.
The examiner maintains that Brooks as modified by Birch and Nickles collectively teach all of the limitations in independent claim 17.

Regarding claim 3 note that Brooks indicates the health of the vehicle in para 0090 and Nickles discusses car weight (i.e. load of the vehicle) in col 8 lines 50+. Note also the discussion of vehicle weight in Brooks in para 0086.
Regarding claims 4,5,7,25 Brooks lacks specifically discussing the ability to detect the level of brake pad wear, or life, remaining on the shoes.
Naylor discloses a system similar to that of the references applied above and is relied upon for
the discussion in paragraph 0042 where sensors 34 are utilized to be able to detect the amount of brake pad wear of the shoes.
	Therefore the rejection of these claims is maintained since they are collectively taught by the references above.
Regarding claim 6 see the discussion in Birch para 0035. It would have been obvious to detect the environmental conditions of the track along the route for the reasons expressed throughout Brooks.
Regarding claim 8 see Brooks para 0057 where coupler forces are taken into account.
Regarding claim 9, as discussed above, see the discussion in paragraphs 0012 and 0016 of Brooks.
Regarding claim 10 the primary objective of the primary reference to Brooks is to provide ‘asynchronous braking’ to different railcars along the train consist to account for the fact that different railcars will experience different grades and/or curvatures at the same time during travel of the consist along the route.  See paras 0006+.  Throughout the document Brooks takes into account different ‘handling parameters’ i.e. different physical parameters, or vehicle 0066  The vehicle data also can include the size (e.g., mass, length, number of axles, weight distribution, or the like) of the vehicles 104 and/or 106 in the vehicle system 100.
At para 0035 Birch states:
Measurements and sensor recordings are stored in a database to track normal and baseline data and detect anomalies that are persistent on a rail location… The database may store train data, including the train's configuration and semi static conditions, such as: the size, length, and weight of each railcar on which sensors are located, the number of railcars in the train…”.
  Since nearly all of the references applied above take into consideration of the weight(s) of the railcars it would have been obvious to have provided a ‘load cell(s)’ on the railcars of Brooks to determine the weights or ‘mass’ (i.e. one handling parameter of the railcar among many) of the railcars since Brooks states throughout the document that the ‘mass’ of the railcar can be included among vehicle data determined for the system to perform ‘asynchronous braking’ to the railcars. Further Birch indicates strain gauges (i.e. load cells) can be used in para 0018.
Regarding claims 11,15 as broadly claimed, the “other information” could simply be a different weighting, or choice, of the handling parameters between the first and second subsets in equations 7 and 8 in Brooks, for example—see the condition of the cars in figure 14. Note that the cars on one side of the hill will experience different loading conditions than the cars (in a second subset) on the other side of the hill. The same could be expected when portions of the train travels along a curve, or different track conditions (i.e. wet vs dry). Since each individual car along the consist of the train may be loaded differently (may be carrying different cargo) or just 
	Claim 17—Hart in view of Nickles
At page 39 of the Brief with respect to the rejection of claim 17 over Hart in view of Nickles appellants state:
Hart does not teach processors configured to engage one or more brakes of the corresponding vehicle to a level or percentage commanded by a unique braking command received by the processor.  
	However, as indicated on page 3 of appellants specification the Association of American Railroads S-4200 mandate that the all of the ECP brakes on a train are controlled to the same percentage of braking during a brake operation.  At para 0010 of their specification it is seen that each rail car has a processor coupled to the trainline so that the standard above may be appropriately implemented.  
Nevertheless Hart discloses a brake system for railway vehicles that can provide both
service and emergency braking to loaded or unloaded brake cars, but keep the wheels from locking. The limiting factors affecting the amount of braking force that can be applied are discussed in col 4 and in col 6 (see lines 30-35) it is disclosed that each car has a brake control microprocessor ..."to also detect the actual weight or degree of loading of each car". 
Therefore, as broadly claimed, the brake system of Hart is capable of providing a specific level or percentage of braking to specified rail cars (such as those in one subset) that are loaded differently (i.e. type of cargo, as broadly claimed) than the others to
prevent the wheels from locking/sliding.

parameters for the reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that the brakes on the train cars can be ‘individually controlled’. However see col 2 lines 19-47 in their entirety. Some of these parameters are discussed at the bottom of col 8 lines 50-65. In column 10 Nickles is also more specific about the type of situational braking. See specifically col 10 lines 8-10 and lines 50-58. Also see the limitations in claims 5,15 and 16.
The examiner maintains that Hart, as modified by Nickles, teach all of the limitations in claims 17 and 18.
Regarding claim 18 see col 10 of Nickles around lines 50-55. Notwithstanding the discussion in Nickles, this limitation is also capable of being met by Hart since it is well known that microprocessors typically including a certain amount of RAM and each of the RAM registers has associated with it a ‘unique data address’.
Independent Claim 21 -- Brooks
With respect to independent claim 21 appellants state at page 42 of the Brief:
Brooks does not teach commanding the vehicles in each of the two or more groups
to brake using a custom braking profile unique to the corresponding group to achieve a
desired overall braking response from the multi-vehicle system. Instead Brooks provides
systems and methods for determining asynchronous brake settings for two or more of the
individual vehicles. Abstract. Brooks does not contemplate grouping the vehicles and is
only directed toward asynchronous braking of individual vehicles. Consequently, Brooks
does not disclose or suggest each and every recitation and the rejection is clear error.
Appellants do not elaborate on what their ‘custom braking profile” unique to a group of railcars is, or how it is any different than what Brooks does.
Specifically in the abstract Brooks states:
The system and method also determine asynchronous brake settings for two or more of the vehicles in the vehicle system based on the handling parameters that are determined. Brakes of the two or more vehicles are controlled according to the asynchronous brake settings.
In paragraph 0007 Brooks states:
In one embodiment, a method includes determining handling parameters of one or more of a route or a vehicle system at different locations along a length of the vehicle system having plural vehicles traveling together along the route, determining asynchronous brake settings for two or more of the vehicles in the vehicle system based on the handling parameters that are determined, and controlling brakes of the two or more vehicles according to the asynchronous brake settings.
Therefore, as broadly claimed, the system of Brooks is capable of commanding the use of a ‘custom brake profile’ unique to the corresponding group or set(s) of cars based upon specific ‘handling parameters’ such as grade of the track, weight of the vehicles, forces on the couplers, and speed differences between the cars, as discussed throughout Brooks.
Regarding claims 22-24, as broadly claimed, this rejection is maintained since as previously explained these limitations are met. 
Regarding claim 31 see para 0084.
Regarding claim 25 Brooks lacks specifically mentioning basing the level of braking of any of the
locomotives/railcars based upon a state of the ‘health’ of the braking system.
As previously discussed Naylor shows a railcar network unit for a train having a plurality of railcars and at least one locomotive. As discussed in paragraph 0042 Naylor states that the node computers on the railcars communicate with a sensor arrangement 34 that can sense conditions and/or parameters characteristic of the specific railcar/locomotive such as the interaction of various components or systems on the railcars. Mentioned among these data points is whether the brakes are dragging and brake shoe wear.

Therefore the examiner maintains the rejection of claims 25 and 29 over Brooks in view of Naylor and Connell.
Regarding claim 26 since Brooks discusses ‘dynamically changing distributions of vehicles among different groups, at the bottom of para 0012 over to the top of para 0013, one having ordinary skill in the art would have found it obvious to have performed the step in claim 26 in Brooks to accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claim 30 note the discussion in at least paragraphs 0086+ in which the designated limits for which the ‘handling parameters’ are changed may be based upon vehicle data such as vehicle size..
Regarding claim 35 since Brooks discusses ‘dynamically changing distributions of vehicles among different groups”, at the bottom of para 0012 through para 0013, one having ordinary skill in the art would have found it obvious to have performed the step in claim 35 in Brooks to accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claims 36,37, as explained above these limitations are met and the rejection of the claims maintained.
*** Note that claims 18 and 30 were addressed in the body of the Non-Final Office action of March 25, 2021 but were only inadvertently left out of the rejection statement.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Chris Schwartz
                                                                                                                                                                                                        
Conferees:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657   

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.